Case 8:10-ml-02151-JVS-FMO Document 5707 Filed 05/07/19 Page 1 of 9 Page ID
                                #:163975


 1   John P. Hooper                          Mark P. Robinson, Jr. (54426)
     jhooper@kslaw.com                       mrobinson@rcrlaw.net
 2   KING & SPALDING LLP                     Donald H. Slavik
     1185 Avenue of the Americas             dslavik@rcrlaw.net
 3   New York, NY 10036                      ROBINSON CALCAGNIE
     Telephone: (212) 556-2220               ROBINSON SHAPIRO DAVIS, INC.
 4                                           19 Corporate Plaza Dr.
     Counsel for the Toyota Defendants       Newport Beach, CA 92660
 5                                           Telephone: (949) 720-1288
 6   Elizabeth J. Cabraser (83151)           Plaintiffs’ Co-Lead Counsel for the
     ecabraser@lchb.com                      Personal Injury/Wrongful Death Cases
 7   LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP                          W. Daniel Miles, III
 8   275 Battery Street, 29th Floor          dee.miles@beasleyallen.com
     San Francisco, CA 94111-3339            BEASLEY ALLEN CROW METHVIN
 9   Telephone: (415) 956-1000               PORTIS & MILES PC
                                             272 Commerce Street
10                                           P.O. Box 4160
                                             Montgomery, AL 36103
11                                           Telephone: (334) 269-2343
12                                           Member of the Plaintiffs’ Liaison
                                             Counsel Committee for the Personal
13                                           Injury/Wrongful Death Cases
14
15
                                UNITED STATES DISTRICT COURT
16
           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
17
       In Re: TOYOTA MOTOR CORP.
18     UNINTENDED                             Case No. 08:10-ML-2151 JVS (FMOx)
       ACCELERATION MARKETING,
19     SALES PRACTICES, AND                   PLAINTIFFS’ AND TOYOTA
       PRODUCTS LIABILITY                     DEFENDANTS’ JOINT STATUS
20     LITIGATION                             REPORT REGARDING THE
                                              INTENSIVE SETTLEMENT
21                                            PROCESS_____________________
     This document applies to
22                                            Date:    May 15, 2019
     All Personal Injury, Wrongful Death      Time:    8:00 a.m.
23   and Property Damage Cases                Dept:    Courtroom 10C
                                              Judge:   Honorable James V. Selna
24
25
26
27
28

                  JOINT STATUS REPORT REGARDING INTENSIVE SETTLEMENT PROCESS
     DMSLIBRARY01\34254302.v1
Case 8:10-ml-02151-JVS-FMO Document 5707 Filed 05/07/19 Page 2 of 9 Page ID
                                #:163976


 1         Pursuant to the Court’s Civil Minutes dated January 14, 2014 (Dkt No.
 2   4504), the Court’s Civil Minutes dated April 29, 2014 (Dkt No. 4554), the Court’s
 3   Civil Minutes dated October 21, 2014 (Dkt No. 4740), the Court’s Civil Minutes
 4   dated March 17, 2015 (Dkt No. 4933), the Court’s Civil Minutes dated July 30,
 5   2015 (Dkt No. 5030), the Court’s Civil Minutes dated October 13, 2015 (Dkt No.
 6   5073), the Court’s Civil Minutes dated January 12, 2016 (Dkt No. 5112), the
 7   Court’s Civil Minutes dated April 7, 2016 (Dkt No. 5150), the Court’s Civil
 8   Minutes dated June 29, 2016 (Dkt No. 5199), the Court’s text-only entry dated
 9   October 5, 2016 (Dkt No. 5229), the Court’s Civil Minutes dated December 6, 2016
10   (Dkt. No. 5273), the Court’s Civil Minutes dated March 7, 2017 (Dkt. No. 5338),
11   the Court’s Civil Minutes dated June 13, 2017 (Dkt. No. 5423), the Court’s Civil
12   Minutes dated October 11, 2017 (Dkt. No. 5476), the Court’s Civil Minutes dated
13   January 17, 2018 (Dkt. No. 5525), the Court’s Civil Minutes dated April 25, 2018
14   (Dkt. No. 5589), the Court’s Civil Minutes dated July 31, 2018 (Dkt No. 5621), the
15   Court’s Civil Minutes dated December 12, 2018 (Dkt No. 5685), and in advance of
16   the Court’s next Status Conference, which is set for May 15, 2019 at 8:00 a.m.,
17   Plaintiffs’ Co-Lead Counsel for the Personal Injury/Wrongful Death Cases and
18   members of the Plaintiffs’ Liaison Counsel Committee for the Personal
19   Injury/Wrongful Death Cases (collectively “Plaintiffs’ Co-Lead Counsel”) and
20   counsel for Defendants Toyota Motor Corporation and Toyota Motor Sales, U.S.A.,
21   Inc. hereby respectfully submit this Joint Status Report Regarding the Intensive
22   Settlement Process (the “ISP”). The ISP is continuing to make good progress as the
23   parties attempt to resolve the various personal injury, wrongful death and/or
24   property damage cases pending before this Court and in other courts.1
25
26   1
      The Court’s Order Establishing Intensive Settlement Process (“ISP”) and Setting
     Hearing (Dkt No. 4490) (the “ISP Order”) was confirmed and adopted at the
27   hearing held on January 14, 2014 and memorialized in the Court’s Civil Minutes –
     General dated January 14, 2014 (Dkt No. 4504). A similar order was issued by
28   Judge Edmon in Toyota Motor Cases, Joint Council Coordination Proceeding, No.

                                         -2-
     DMSLIBRARY01\34254302.v1
                 JOINT STATUS REPORT REGARDING INTENSIVE SETTLEMENT PROCESS
Case 8:10-ml-02151-JVS-FMO Document 5707 Filed 05/07/19 Page 3 of 9 Page ID
                                #:163977


 1   I.    Current Settlement Status
 2         Toyota is pleased to report that they have resolved, or have agreements in
 3   principle to resolve, 533 matters.2 Of this number, Toyota notes that 183 cases
 4   (97%) are/were pending in the MDL (out of 188 total personal injury cases in the
 5   MDL) and 104 cases (92%) are/were pending in the JCCP (out of 113 total personal
 6   injury cases in the JCCP). According to Toyota, for the remaining 5 cases, or 2%,
 7   pending in the MDL, all have requested ISP. Toyota reports that, for the remaining
 8   9 cases, or 8%, pending in the JCCP, all have requested ISP.
 9         Significantly, there are currently only two3 MDL cases and zero JCCP cases
10   that have gone through the entire ISP process that have been certified by the
11   Settlement Special Master as completing the process without resolving. Three
12   other JCCP cases and three other MDL cases that were previously certified out
13   returned to the ISP and subsequently resolved, and three other MDL cases have
14   been otherwise dismissed by the Court. Attached as Exhibit A is a chart that
15   provides a greater breakdown by category for the ISP. Attached as Exhibit B is a
16   chart that provides additional information on the unresolved MDL and JCCP cases
17   and their current status in the ISP. Attached as Exhibit C is a chart that provides the
18   status of the remaining open cases pending in this MDL.
19         Overall and through the efforts of all parties, including, but not limited to,
20   Plaintiffs’ Co-Lead and Liaison Counsel, Toyota advises the Court that it has
21   agreements in principle to resolve 246 matters outside of the MDL and JCCP
22   Proceedings.4
23   II.   ISP Overview
24
     4261 (Superior Court of Los Angeles County, CA) (the “JCCP Proceeding”).
25   2
       All resolved case numbers have now been updated to include those matters that
     have been voluntarily dismissed or are no longer being pursued by counsel.
26   3
       Alvarez-Cabrera, has since been remanded to the District of Puerto Rico.
     4
       As of April 26, 2019, plaintiffs in approximately 14 unresolved matters outside of
27   the MDL or JCCP Proceeding have requested to participate in the ISP and a
     majority of these plaintiffs have already provided records and materials necessary
28   to move forward.

                                          -3-
     DMSLIBRARY01\34254302.v1
                 JOINT STATUS REPORT REGARDING INTENSIVE SETTLEMENT PROCESS
Case 8:10-ml-02151-JVS-FMO Document 5707 Filed 05/07/19 Page 4 of 9 Page ID
                                #:163978


 1         Since the issuance and adoption of the ISP Order,5 Toyota’s counsel have
 2   had extensive and intensive negotiations with plaintiffs’ firms representing a large
 3   number of plaintiffs and claimants. These efforts have included numerous face-to-
 4   face meetings with plaintiffs’ counsel (including Plaintiffs’ Co-Lead Counsel) in
 5   cities around the nation. These negotiations continue.
 6         Plaintiffs’ Co-Lead Counsel and Federal/State Liaison Counsel are in regular
 7   contact with Counsel for Toyota and have been since the inception of the ISP.
 8   Plaintiffs’ Co-Lead Counsel and Federal/State Liaison Counsel encourage
 9   plaintiffs’ counsel and pro se plaintiffs in all courts to participate in the ISP and
10   assist those counsel and pro se plaintiffs to understand and navigate it. Toyota has
11   provided Plaintiffs’ Co-Lead Counsel and Federal/State Liaison Counsel with
12   various lists of counsel having UA cases throughout the country in order that
13   Plaintiffs’ Co-Lead Counsel and Federal/State Liaison Counsel can identify those
14   counsel and initiate contact with them.
15         Plaintiffs’ Co-Lead Counsel and Federal/State Liaison Counsel have sent
16   numerous emails and memos following the materials sent by the Special Master,
17   and have calls with counsel in UA cases to discuss their participation in the ISP.
18   Plaintiffs’ counsel in UA cases oftentimes contact Plaintiffs’ Co-Lead Counsel and
19   Federal/State Liaison Counsel for procedural guidance on their cases, which is
20   freely given. Due to the open line of communication between the parties, Plaintiffs’
21   Co-Lead Counsel and Federal/State Liaison Counsel are able to ascertain the status
22   of cases in the ISP for individual counsel. Additionally, access to the electronic
23   depository is given to those counsel with active UA cases, if requested and if the
24
25   5
      The court overseeing the Texas state MDL proceeding in In re: Toyota Unintended
     Acceleration Litigation, Cause No. 2010-46354 (152nd Judicial District, District
26   Court for Harris County, Texas) (the “Texas MDL Proceeding”) has issued its own
     ISP order. This order, which was issued on February 18, 2014, is substantially
27   similar to the one issued by this Court. The Texas court also appointed Patrick A.
     Juneau as the Settlement Special Master in that litigation to perform essentially the
28   same tasks there as he performs in this MDL.

                                         -4-
     DMSLIBRARY01\34254302.v1
                 JOINT STATUS REPORT REGARDING INTENSIVE SETTLEMENT PROCESS
Case 8:10-ml-02151-JVS-FMO Document 5707 Filed 05/07/19 Page 5 of 9 Page ID
                                #:163979


 1   required protective order process is followed.
 2          Plaintiffs’ Federal/State Liaison Counsel maintain an extensive database of
 3   every UA case and counsel’s contact information in order to have ready access to
 4   any information on the UA case when individual counsel contacts Plaintiffs’ Co-
 5   Lead Counsel and Federal/State Liaison Counsel.
 6          Counsel for Toyota has been and will continue to seek the input of Plaintiffs’
 7   Co-Lead Counsel and Federal/State Liaison Counsel and negotiate in good faith
 8   with remaining plaintiffs’ counsel in attempts to resolve cases both informally/in
 9   advance of, and at the ISP settlement conferences and/or mediations. Pursuant to
10   the ISP Order and with Plaintiffs’ Co-Lead Counsel and Federal/State Liaison
11   Counsel’s assistance, where possible, the ISP settlement conferences are first
12   addressing bellwether plaintiffs, bellwether plaintiffs in the discovery pool and
13   those plaintiffs with exigent circumstances.
14   III.   ISP Settlement Conferences and ISP Mediations That Have Occurred
15          After meeting and conferring with Plaintiffs’ Co-Lead Counsel and since the
16   issuance of the ISP Order, the parties have so far held forty-two official ISP
17   settlement conferences and forty official ISP sets of mediations, in addition to
18   numerous face-to-face informal meetings.
19          Since 2018, the following ISP settlement conferences have occurred:
20
         Los Angeles, CA: March 19-20, 2018 (8 matters).
21
         Los Angeles, CA: November 6, 2018 (1 matter).
22
         New York, NY: January 30, 2019 (1 matter).
23
         Los Angeles, CA: March 26, 2019 (4 matters).
24
     Since 2018, the following ISP mediations have occurred:
25
         Atlanta, GA: May 15, 2018 (2 matters).
26
         Los Angeles, CA: November 5, 2018 (7 matters).
27
         Baltimore, MD: January 15, 2019 (1 matter).
28

                                          -5-
     DMSLIBRARY01\34254302.v1
                 JOINT STATUS REPORT REGARDING INTENSIVE SETTLEMENT PROCESS
Case 8:10-ml-02151-JVS-FMO Document 5707 Filed 05/07/19 Page 6 of 9 Page ID
                                #:163980


 1       New York, NY: January 31, 2019 (1 matter).
 2       Los Angeles, CA: March 26-27, 2019 (5 matters).
 3   III.   ISP Settlement Conferences and ISP Mediations That Are Being
 4          Scheduled
 5          In light of the successes and pursuant to Court order, the parties continue to
 6   schedule more ISP settlement conferences and ISP mediations, subject to
 7   availability and other issues.
 8   IV.    Continued Interest in the ISP
 9          In addition to the resolutions as noted above, Plaintiffs’ Co-Lead and Liaison
10   Counsel and Toyota continue to be encouraged by the interest and response to date
11
     from plaintiffs’ counsel in providing materials for cases to participate in the ISP. In
12
     addition, the Settlement Special Master’s office, Plaintiffs’ Co-Lead and Liaison
13
     Counsel and counsel for Toyota have received and responded to hundreds of e-
14
     mails, telephone calls, and letters regarding the ISP.
15
            The Settlement Special Master and counsel for Toyota are in the process of
16
     meeting and conferring with Plaintiffs’ Co-Lead and Liaison Counsel regarding
17
     upcoming ISPs as well as collecting records in order to begin confidential good
18
     faith negotiations. Plaintiffs’ Federal/State Liaison Counsel continues to provide
19
     information and procedural assistance to those inquiring and interested in ISP
20
     participation, and in doing informational outreach to the declining number of those
21
     not yet engaged in the process.
22                                                        KING & SPALDING LLP
     Dated:    May 7, 2019
23
24                                                        By: /s/ John P. Hooper
                                                          John P. Hooper
25                                                        jhooper@kslaw.com
                                                          1185 Avenue of the Americas
26                                                        New York, NY 10036
                                                          Telephone: (212) 556-2220
27
28                                                        Attorneys for Defendants Toyota


                                          -6-
     DMSLIBRARY01\34254302.v1
                 JOINT STATUS REPORT REGARDING INTENSIVE SETTLEMENT PROCESS
Case 8:10-ml-02151-JVS-FMO Document 5707 Filed 05/07/19 Page 7 of 9 Page ID
                                #:163981


 1                                                    Motor Corp. and Toyota Motor
                                                      Sales, U.S.A., Inc.
 2
 3
 4                                                    LIEFF CABRASER HEIMANN
                                                      &
 5                                                    BERNSTEIN, LLP
 6                                                    By: /s/ Elizabeth J. Cabraser
 7                                                    Elizabeth J. Cabraser (83151)
                                                      ecabraser@lchb.com
 8                                                    LIEFF CABRASER HEIMANN
                                                      &
 9                                                    BERNSTEIN, LLP
                                                      275 Battery Street, 29th Floor
10                                                    San Francisco, CA 94111-3339
                                                      Telephone: (415) 956-1000
11
                                                      Mark P. Robinson, Jr. (54426)
12                                                    mrobinson@rcrlaw.net
                                                      Donald H. Slavik
13                                                    dslavik@rcrlaw.net
                                                      ROBINSON CALCAGNIE
14                                                    ROBINSON SHAPIRO
                                                      DAVIS, INC.
15                                                    19 Corporate Plaza Drive
                                                      Newport Beach, CA 92660
16                                                    Telephone: (949) 720-1288
                                                      Facsimile: (949) 720-1292
17
                                                      Plaintiffs’ Co-Lead Counsel for
18                                                    the
                                                      Personal Injury/Wrongful Death
19                                                    Cases
20
21
22
23
24
25
26
27
28

                                        -7-
     DMSLIBRARY01\34254302.v1
                 JOINT STATUS REPORT REGARDING INTENSIVE SETTLEMENT PROCESS
Case 8:10-ml-02151-JVS-FMO Document 5707 Filed 05/07/19 Page 8 of 9 Page ID
                                #:163982


 1                                        BEASLEY ALLEN CROW METHVIN
                                          PORTIS & MILES PC
 2
                                          By: /s/ W. Daniel Miles, III
 3
                                          W. Daniel Miles, III
 4                                        dee.miles@beasleyallen.com
                                          272 Commerce St.
 5                                        Birmingham, AL 36103
                                          Telephone: (334) 269-2343
 6
                                          Member of the Liaison Counsel Committee
 7                                        for the Personal Injury/Wrongful Death
                                          Cases
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -8-
     DMSLIBRARY01\34254302.v1
                 JOINT STATUS REPORT REGARDING INTENSIVE SETTLEMENT PROCESS
Case 8:10-ml-02151-JVS-FMO Document 5707 Filed 05/07/19 Page 9 of 9 Page ID
                                #:163983


 1                             CERTIFICATE OF SERVICE
 2         I hereby certify that I am over the age of 18, not a party to this litigation, and
 3   am an employee of King & Spalding LLP, which represents the Toyota Defendants
 4   in the above-referenced litigation. I further certify that a true and correct copy of
 5   the above and foregoing document was served upon the attorney of record for each
 6   other party through the Court’s electronic filing service on May 7, 2019.
 7
                                            _____/s/_Jason Bush____________
 8                                               Jason Bush
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -9-
     DMSLIBRARY01\34254302.v1
                 JOINT STATUS REPORT REGARDING INTENSIVE SETTLEMENT PROCESS
